DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 04/22/2022

Response to Arguments
Applicant's arguments and Amendments filed on 04/22/2022 have been fully considered.  In view of the Amendments filed on 04/22/2021, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 8 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a grid calculation circuit or an imaging device comprising a grid calculation circuit as recited in “a region setting component suitable for setting a grid region corresponding to a pixel array during a calibration operation;
a virtual grid point setting component suitable for setting virtual grid points with respect to outer grid points located on a border of a grid region and with respect to an inner grid point located in an inner area of the grid region close to the outer grid points; and
a gain calculation component suitable for calculating a gain of the outer grid points based on a gain of the inner grid point and a gain of the virtual grid points,
wherein the gain is associated with the calibration operation for balancing a pixel color level,
wherein the virtual grid points are virtually set to an outer area of each set of the outer grid points based on the corresponding outer grid points and the corresponding inner grid point” as combined with other limitations in claims 1 and 8. 

Regarding independent claim 15 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging device comprising a grid calculation circuit as recited in “determining a grid region having a plurality of squares and a plurality of rectangles which correspond to the pixel array during a calibration operation;
determining an inner area including the plurality of squares and an outer area including the plurality of rectangles, from the grid region;
determine corner regions of the outer area, each corner region including an inner grid point in the inner area and outer grid points;
determining virtual grid points such that each corner region has the same size as each square; and
calculating a gain of the outer grid points based on a gain of the inner grid point and a gain of the virtual grid points,
wherein the gain is associated with the calibration operation for balancing a pixel color level,
wherein the virtual grid points are virtually set to an outer area of each set of the outer grid points based on the corresponding outer grid points and the corresponding inner grid point” as combined with other limitations in claims 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        May 12, 2022